McMurray, Presiding Judge.
Defendant was tried before a jury and convicted of kidnapping *172(Count 1), aggravated battery (Count 2), robbery (Count 3) and theft by taking (Count 4). Defendant appealed after the denial of his motion for new trial and his convictions were affirmed by this court in an unpublished opinion. See Hooks v. State, 201 Ga. App. XXVIII (1991). Defendant later appeared in the trial court and filed, pro se, a motion for correction of the record and an extraordinary motion for new trial, contending that the trial transcript is inaccurate; that his trial and appellate attorneys were ineffective; that the evidence is insufficient to support the verdicts; that the State’s attorney improperly relied on the victim’s perjured testimony and that the State’s attorney made false statements to the jury, in violation of OCGA § 17-8-75. The trial court denied’these motions in separate orders.
Decided August 19, 1993
Reconsideration denied September 7, 1993
Nelson A. Hooks, pro se.
Lewis R. Slaton, District Attorney, Carl P. Greenberg, Henry M. Newkirk, Assistant District Attorneys, for appellee.
Defendant filed a direct appeal from the denial of his motion for correction of the record in Case No. A93A1801. Defendant filed a direct appeal from the denial of his extraordinary motion for new trial in Case No. A93A1802. Held:
Appeals from the denial of extraordinary motions for new trial, when separate from an original direct appeal, are subject to the discretionary appeal procedure of OCGA § 5-6-35. OCGA § 5-6-35 (a) (7); Walls v. State, 204 Ga. App. 348 (419 SE2d 344). In the cases sub judice, defendant’s post-appeal motions constitute extraordinary motions for new trial since the motions were filed more than 30 days after the entry of judgment. See OCGA §§ 5-5-40; 5-5-41; Dick v. State, 248 Ga. 898 (1) (287 SE2d 11); Williams v. State, 254 Ga. 6, 9 (2) (326 SE2d 444). Consequently these direct appeals must be dismissed since they are separate from defendant’s original appeal. Davis v. State, 182 Ga. App. 736 (356 SE2d 762). See Walls v. State, 204 Ga. App. 348, supra.

Appeals dismissed.


Johnson and Blackburn, JJ., concur.